IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RALPH M. BAILETS                          :   No. 126 MAP 2016
                                          :
                                          :   Appeal from the Order of the
             v.                           :   Commonwealth Court at No. 265 MD
                                          :   2009 dated December 1, 2016.
                                          :
PENNSYLVANIA TURNPIKE                     :
COMMISSION, ANTHONY Q. MAUN,              :
(DIRECTOR OF ACCOUNTING), AND             :
NIKOLAUS H. GRIESHABER, (CHIEF            :
FINANCIAL OFFICER)                        :
                                          :
                                          :
APPEAL OF: PENNSYLVANIA                   :
TURNPIKE COMMISSION                       :

RALPH M. BAILETS                          :   No. 23 MAP 2017
                                          :
                                          :   Appeal from the Commonwealth Court
             v.                           :   Order dated April 26, 2017 at No. 265
                                          :   MD 2009.
                                          :
PENNSYLVANIA TURNPIKE                     :
COMMISSION, ANTHONY Q. MAUN,              :
(DIRECTOR OF ACCOUNTING), AND             :
NIKOLAUS H. GRIESHABER, (CHIEF            :
FINANCIAL OFFICER)                        :
                                          :
                                          :
APPEAL OF: PENNSYLVANIA                   :
TURNPIKE COMMISSION                       :


                                     ORDER


PER CURIAM
      AND NOW, this 23rd day of August, 2017, oral argument is GRANTED, LIMITED

to the following issue raised in the appeal docketed at 126 MAP 2016, as phrased by

appellant:
      “Was the award of $1.6 million in ‘non-economic damages’ proper where
      the Whistleblower Law does not permit such damages and where the
      amount of non-economic damages awarded was arbitrary, excessive, and
      lacking in any rational basis in the record?”


      The Commonwealth Court’s order is AFFIRMED in all other respects.       The

appeal and ancillary petition at 23 MAP 2017 are DISMISSED as MOOT.




                        [126 MAP 2016; 23 MAP 2017] - 2